DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Response to Amendment
Applicants’ submission, filed on 07/20/2022, in response to the rejection of claims 1-12 and 19-20 from the final office action (04/28/2022), by amending claims 1 and 19 and cancelling claims 2-3 is entered and will be addressed below.

Election/Restrictions
Claims 13-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. 

Claim Interpretations
The newly added limitation “such that each of the plurality of holes receives the deposition material from each of the plurality of plasma devices“, using plurality of plasma devices simultaneously is an intended use of the apparatus.

The “wherein the at least one plasma device is further configured to form the deposition material by a chemical reaction” of claim 12 depends on the material chosen for the target and the gas feed into the system, operational dependent parameters. Therefore, this is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the stage is movable in a direction orthogonal to the substrate”, as the substrate is a three dimensional objection, it is not clear which direction of the substrate that that stage is moving in a direction orthogonal to that direction.
Claim 5 will be examined inclusive the stage movable in a direction orthogonal to any surface of the substrate.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 5-7, 10-12, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Schultz et al. (US 5776359, hereafter ‘359), in view of Child et al. (US 20130130509, previously cited, hereafter ‘509).
‘359 teaches some limitations of: 
Claim 1: An example of an eight RF magnetron sputtering gun system which can be employed in the methods of the present invention is illustrated in FIG. 1 … The substrate 118, however, is coupled to a substrate manipulator 120 which is capable of linear and rotational motion and which engages the substrate with the particular mask of interest so that the substrate is in contact with the mask when the sputtering begins. Combinations of the eight components are generated on the substrate by the sequential deposition of each component through its respective mask. This entire system is used in vacuo (col. 18, lines 7-23, the claimed “A deposition apparatus comprising: a deposition chamber; a stage provided inside the deposition chamber to support a substrate”);
 RF/DC Glow Discharge Plasma Sputtering …  The energized ions from the plasma bombard the target and eject atoms which are then deposited on a substrate (col. 17, lines 56-60, the claimed “at least one plasma device configured to provide a deposition material to the substrate”); 
The eight RF magnetron sputtering guns are located about 2 to about 5 inches above a disk 112 containing thereon eight masking patterns 114 as well as eight film-thickness monitors 116 (col. 18, lines 11-14, the claimed “and a deposition mask positioned between the at least one plasma device and the substrate to define an area on the substrate on which the deposition material is to be deposited”),
 The substrate 118, however, is coupled to a substrate manipulator 120 which is capable of linear and rotational motion and which engages the substrate with the particular mask of interest so that the substrate is in contact with the mask when the sputtering begins (col. 18, lines 16-20, the claimed “wherein the stage is movable in a plane parallel to the sub strate),
Fig. 1 shows the claimed “wherein the at least one plasma device comprises a plurality of plasma devices, wherein the plurality of plasma devices are disposed such that for each plasma device from among the plurality of plasma devices, an effective area of the plasma device at least partially overlaps another effective area of another plasma device from among the plurality of plasma devices to form a common effective area, and wherein a plurality of holes are included in the deposition mask aligned with the common effective area such that each of the plurality of holes receives the deposition material from each of the plurality of plasma devices“ (Note the mask patterns include a plurality of holes, and to use the eight RF magnetron sputtering gun system sequentially or simultaneously is an intended use of the apparatus, see also “the reactants can be delivered to predefined regions on the substrate either sequentially or simultaneously. In a presently preferred embodiment”, col. 34, lines 50-52).

‘673 does not teach the other limitations of:
Claim 1: (wherein the stage is movable) in two perpendicular directions (in a plane parallel to the sub strate).  

‘509 is analogous art in the field of COMBINATORIAL SPOT RASTERING FOR FILM UNIFORMITY AND FILM TUNING IN SPUTTERED FILMS (title). ’509 teaches that A substrate clamped to a stage is moved in a rastering motion in a site-isolated deposition chamber. The raster pattern may be a radial pattern, predetermined X-Y pattern, horizontal/vertical pattern or random (free-form) pattern (abstract), The substrate support 404 is capable of both rotating around its own central axis 408 (referred to as "rotation" axis), and rotating around an exterior axis 410 (referred to as "revolution" axis). Such dual rotary substrate supports can be advantageous for combinatorial processing using site-isolated mechanisms. Other substrate supports, such as an XY table, can also be used for site-isolated deposition (Fig. 4, [0054]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have have replaced the rotation movement of the substrate manipulator 120 of ‘359 with XY table of ‘509 (the limitation of 1A), for the purpose of forming predetermined X-Y pattern and/or for site-isolated deposition, as taught by ‘509 (abstract, [0054]).

‘359 further teaches the limitations of:
Claim 5: The substrate 118, however, is coupled to a substrate manipulator 120 which is capable of linear and rotational motion and which engages the substrate with the particular mask of interest so that the substrate is in contact with the mask when the sputtering begins (col. 18, lines 16-20, the claimed “wherein the stage is movable in a direction orthogonal to the substrate”).  
	Claim 6: Evaporants, i.e., target materials, which can be used in the evaporative methods cover an extraordinary range of chemical reactivities and vapor pressures and, thus, a wide variety of sources can be used to vaporize the target materials (col. 17, lines 17-20, the claimed “wherein the at least one plasma device is further configured to physically vaporize a target to form the deposition material”).  
	Claim 7: One such process is RF/DC Glow Discharge Plasma Sputtering. In this process, a plasma of energized ions is created by applying a high RF or DC voltage between a cathode and an anode (col. 17, lines 55-58, the claimed “further comprising a voltage applier configured to apply a voltage to the target”).  
	Claim 10: using the various synthetic routes of the present invention, the array of reactant components can be pressurized or depressurized under an inert atmosphere, oxygen or other gas (col. 27, lines 14-17, requires the claimed “further comprising a gas supplier configured to supply a gas around the target”).  
	Claim 11: Precursors were sputtered through the appropriate binary mask in a stepwise fashion. Up to six identical 128 member libraries could be synthesized simultaneously and processed under different conditions … Additional masking schemes can be used to generate other libraries, e.g., a library consisting of all quaternary compounds derived from a group of ten precursors (col. 36, line 67 to col. 37, line 10, the claimed “wherein the at least one plasma device comprises: the target that is a precursor of the deposition material”); 
using the various synthetic routes of the present invention, the array of reactant components can be pressurized or depressurized under an inert atmosphere, oxygen or other gas (col. 27, lines 14-17, required the claimed “and a gas supply pipe configured to guide the gas supplied from the gas supplier to the target”).
Claim 12: In addition to evaporative methods and sputtering techniques, thin-films of the various reactants can be deposited on a substrate using Chemical Vapor Deposition (CVD) techniques in combination with physical masking techniques (col. 18, lines 24-28, the claimed “wherein the at least one plasma device is further configured to form the deposition material by a chemical reaction”).  
	Claim 19: Fig. 1 shows the claimed “wherein the plurality of plasma devices are disposed such that for each plasma device from among the plurality of plasma devices, the effective area of the plasma device at least partially overlaps the effective area of each other plasma device from among the plurality of plasma devices”.  

Alternatively, claim 1, 5-7, 10-12, and 19 are rejected under 35 U.S.C. 103 as unpatentable over ‘359, in view of ‘509 and Kamimura et al. (US 20060210838, hereafter ‘838).
In case Applicants argue that using a plurality of targets is not an intended use of the apparatus.

‘838 is analogous art in the field of a sputtering process ([0036]). ’838 teaches that From above the mask, which has openings each corresponding to one of the grooves 11, a sputtering process is performed whereby a predetermined thermally highly conductive material is deposited in each of the grooves 11 to form thermally conductive linear regions 3. The mask is removed after the process of depositing the material is completed. If all the thermally conductive linear regions 3 are to be given the same thermal conductivity, the sputtering process is performed by utilizing a single target for example, to allow the thermally highly conductive material to deposit in each of the grooves 11. If a higher thermal conductivity is to be given to a radially more inward thermally conductive linear region 3, the sputtering process is performed by utilizing a plurality of targets (co-sputtering) for example, to allow each material to deposit in each of the grooves 11 at a different rate and to allow thermally highly conductive materials to deposit at a different ratio in each of the grooves 11 (Fig. 3B, [0036]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have have adopted co-evaporation, as taught by ‘838, to use the eight RF magnetron sputtering gun of ‘359, for the purpose of forming deposit at a different ratio, as taught by ‘838 ([0036]). Note co-sputtering has to have overlap in effective deposition areas from various targets.
Claims 4, and alternative claims 5 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over ‘359 and ‘509 (optionally with ‘838), as being applied to claim 1 rejection above, further in view of Takei et al. (US 20190390326, hereafter ‘326).
The combination of ‘673 and ‘509 (optionally with ‘838) does not teach the other limitations of:
Claim 4: a frame on which the stage is supported; and 
flexible bellows configured to connect the stage and the frame.

‘326 is analogous art in the field of SUBSTRATE STAGE AND FILM FORMING APPARATUS (title), a multi-target sputtering apparatus ([0036], 2nd sentence). ’326 teaches that A film forming apparatus 10 is a sputtering apparatus that forms a film on a substrate W by sputtering. The film forming apparatus 10 includes a processing container 12, a slit plate 14, a holder 16, a stage 18, and a controller 20 (Fig. 1, [0012]), as illustrated in FIG. 2, a stage 100 includes a shaft 110, a base 120, a horizontal movement mechanism 130, bellows 140, a power transmission mechanism 150, and a driving source 160 ([0025]), The shaft 210 is moved up and down with respect to the bottom surface of the processing container 12 by moving the lift mechanism 19 by a driving source 30 such as a servo motor. The magnetic fluid seal portion 18d is covered with bellows 18e (Fig. 3, [0040], last two sentence, note the magnetic fluid seal portion 18d or a lower component corresponds to the claimed “frame”), the stage 200 of the second embodiment includes a lift mechanism that integrally moves the shaft 210, the base 220, and the horizontal movement mechanism 230 up and down. Therefore, by applying the stage 200 to a sputtering apparatus that performs film forming by making sputtered particles being incident on the substrate W in an inclined direction, it is possible to perform the film forming at a desired angle with respect to the substrate W ([0049]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a frame and a bellow 18e of ‘326, to the substrate manipulator 120 of ‘359, for the purpose of performing the film forming at a desired angle with respect to the substrate W ([0049]). Note the lifting mechanism also read into claim 5.

In case Applicants argue that “to form the deposition material by a chemical reaction” of claim 12 is not an intended use of the apparatus, ‘326 teaches that the present disclosure is not limited thereto, and, for example, may be applied to a chemical vapor deposition (CVD) apparatus ([0051], last sentence).
Alternatively, claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘359 and ‘509 (optionally with ‘838), further in view of Chistyakov (US 20040222745, hereafter ‘745).
In case Applicants argue that ‘359 does not teaches “a gas supplier configured to supply a gas around the target” of claim 10 and “a gas supply pipe configured to guide the gas supplied from the gas supplier to the target” of claim 11.

‘745 is analogous art in the field of Plasma sputtering is a technique that is widely used for depositing films on substrates. Sputtering is the physical ejection of atoms from a target surface and is sometimes referred to as physical vapor deposition (PVD) ([0003]). ’745 teaches that A substantially uniform initial plasma can be generated by applying RF power across a feed gas that is located proximate to the target assembly ([0057], 3rd sentence, see Fig. 2, gas directed toward target 206).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the gas introduction port 22 to gas directly aiming and around the target, as taught by ‘745, to the RF magnetron sputtering guns 110, for the purpose of uniform plasma generation, as taught by ‘745.
Claims 8-9, and alternatively claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘359 and ‘509 (optionally with ‘838), further in view of Kwak et al. (US 20120218621, hereafter ‘621).
‘359 further teaches that RF input power (col. 38, line 35), but is silent about pulsing the power DC, RF supplies or specific to radio frequency.

The combination of ‘359 and ‘509 (optionally with ‘838) does not teach the limitations of:
Claim 8: wherein the voltage applier is further configured to apply a pulsed radio frequency (RF) voltage to the target.
	Claim 9: wherein the voltage applier is further configured to apply a pulsed direct current (DC) voltage and a pulsed RF voltage to the target.

‘621 is analogous art in the field of sputter deposited using a combinatorial plasma deposition process (abstract), applying different frequency power supplies to one or more of the substrate holder, sputtering target and plasma generated in the deposition chamber between the target and the substrate holder ([0008], last sentence). ’621 teaches that For a PVD process, the process may be AC, DC, pulsed DC, RF, HF (e.g., microwave) or combinations thereof … the sputtering target may comprise the same material as the deposited layer and be performed by pulsed DC sputtering or RF sputtering in an argon or Ar/O2, ambient environment. In another embodiment, the sputtering target may comprise a metal and be reactively sputtered in a reactive atmosphere ([0031]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted combined pulsed DC and pulsed RF power to the target, as taught by ‘621, as the power supply of ‘673, for the purpose of combinatorial deposition, as taught by ‘621 (abstract).

	In case Applicants argue that “physically vaporize a target to form the deposition material” of claim 6 is not taught by ‘359, ‘621 further teaches that  a lithium target may be either sputtered in argon or evaporated in chamber baseline atmosphere ([0034], 2nd sentence). It would have been obvious to have adopted lithium target evaporation for the deposition of combinatorial deposition. Rejection of dependent claims 7 and 10-11 are discussed above.

‘621 also teaches that the sputtering target may comprise a metal and be reactively sputtered in a reactive atmosphere ([0031], the limitations of claim 12 again).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘359 and ‘509 (optionally with ‘838), as being applied to claim 1 rejection above, further in view of Moyama (US 20100207515, hereafter ‘515).
The combination of ‘359 and ‘509 (optionally with ‘838) does not teach the limitations of:
Claim 20: wherein the at least one deposition material providing device comprises a shower head configured to provide a gas to the substrate.

‘515 is analogous art in the field of FILM FORMING APPARATUS (title), A sputtering apparatus (Sp) includes a target material (abstract). ’515 teaches that The processing container 300 includes a pair of target materials 305a and 305b, packing plates 310a and 310b, target holders 315a and 315b, magnetic-field generating means 320a and 320b, a stage 325, an exhaust pipe 330, and a gas shower head 340 (Fig. 5, [0104], last sentence), for the purpose of consecutively formed according to the operation principle ([0012], last sentence). Note ‘515 also teaches evaporation of lithium ([0015]). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shower head, as taught by ‘515, to the sputtering apparatus of ‘359, for the purpose of consecutively formed according to the operation principle, as taught by ‘515 ([0012], last sentence). 
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190276926 is cited for two targets 102, 104, a collimator 110 having one or more openings 140 142 ([0027]). US 20130319847 is cited for “the targets can be sputtered under direct current (DC), pulsed DC, alternate current (AC), radio frequency (RF) or any other suitable conditions … a physical vapor deposition method … a screen, a shield or a collimator with holes can be used to restrict the direction of the sputtered particles that can reach the substrate. The processing can comprise a gas mixture introduced to a plasma ambient to sputtering material from one or more targets disposed in the processing chamber” ([0028]).

US 5064520 is cited for X-Y stage 232 in sputtering apparatus (Fig. 24) amongst hundreds of US patent publications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716